NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


SAMUEL ORTIZ-LOPEZ,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )            Case No. 2D13-1126
                                             )
STATE OF FLORIDA,                            )
                                             )
           Appellee.                         )
________________________________             )


Opinion filed November 21, 2014.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Howard L. Dimmig, II, Public Defender, and
J.L. "Ray" LeGrande, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Appellee.


MORRIS, Judge.

             Samuel Ortiz-Lopez appeals his judgment and sentence for first-degree

murder. We conclude that the trial court's denial of his motion for continuance did not

result in a palpable abuse of discretion. See Chavez v. State, 48 So. 3d 1022, 1024

(Fla. 2d DCA 2010) (citing M.D.B. v. State, 952 So. 2d 590 (Fla. 2d DCA 2007)).
Likewise, we conclude that there was no abuse of discretion in the admission of

testimony concerning Ortiz-Lopez's prior possession of a firearm. Cf. Agatheas v.

State, 77 So. 3d 1232 (Fla. 2011).

                    Affirmed.



CASANUEVA and KHOUZAM, JJ., Concur.




                                          -2-